Citation Nr: 0115164	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility to Department of Veterans Affairs 
disability pension benefits.



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel 



INTRODUCTION

The appellant had recognized guerrilla service from May 1945 
to March 1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's claim to 
basic eligibility to VA disability pension benefits.


FINDING OF FACT

The appellant had recognized guerrilla service from May 1945 
to March 1946.


CONCLUSION OF LAW

The appellant is not eligible for VA disability pension 
benefits. 38 U.S.C.A. §§ 101(2), 107, 1521(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.6, 3.8 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2000, the appellant initiated a claim of entitlement 
to VA disability pension.  During the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.
After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim for basic 
eligibility have been properly developed.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records which have not been obtained.  The Board 
notes that no further assistance to the appellant in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of basic 
eligibility as the RO has complied with the notice provisions 
of the VCAA.  This is so because the RO specifically notified 
the appellant of the requirements needed for basic 
eligibility for VA disability pension benefits in the 
statement of the case issued during this appeal.  Moreover, 
all of the relevant evidence was considered and the claim was 
denied as a matter of law; there has been no prejudice to the 
appellant that would warrant a remand, and the appellant's 
procedural rights have not been abridged by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

In a March 1973 report from the Department of the Army, it 
was verified that the appellant's only service during World 
War II was recognized guerrilla service from May 1945 to 
March 1946.  The appellant does not dispute the accuracy of 
this report.  Rather, he has contended that this World War II 
service, as verified by the Department of the Army, 
constitutes active duty for purposes of VA disability pension 
benefits.  He asserts that his service makes him a veteran 
and that he is therefore eligible for VA disability pension 
benefits.

The law authorizes payment of disability pension benefits to 
a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 & Supp. 2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.8.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.8(a).

The VA is bound by the service department's certification as 
to a claimant's military service.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); see 38 C.F.R. § 3.1(y)(1).

As indicated, service before July 1, 1946, as a Philippine 
Scout, or in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for disability pension benefits. 38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.8, 3.9.

The evidence of record fails to demonstrate, by competent and 
acceptable evidence, that the appellant's service was in a 
category that provides for eligibility for VA pension 
benefits.  In order to establish basic eligibility for VA 
disability pension benefits, it is required, in part, that 
the applicant have active military, naval or air service.  
Under the pertinent laws and regulations, service as a member 
of the Commonwealth Army of the Philippines, including the 
recognized guerrilla forces, is not deemed to be active 
service for VA disability pension benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.8.

The Board notes that the appellant had no service with the 
Regular Philippine Scouts, and the record unequivocally shows 
that his recognized period of service was before July 1, 
1946.  Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the law precludes basic eligibility for VA disability pension 
benefits based on the appellant's service.  As such, the 
appellant's claim of for eligibility for VA disability 
pension benefits is denied due to the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1996).


ORDER

Basic eligibility to VA disability pension benefits is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

